Citation Nr: 1329296	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for seborrheic 
dermatitis.

3.  Entitlement to a compensable rating for actinic 
keratosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to 
July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 2008 and February 2011 rating decisions. 

The Board must note that in reviewing this case the Board 
has not only reviewed the Veteran's physical claims file, 
but also his file on the "Virtual VA" system to insure a 
total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In March 2011, the Veteran testified at a Travel Board 
hearing held at the RO with regard to the issue of 
entitlement to service connection for bilateral hearing 
loss.  A transcript of the hearing has been associated with 
the Veteran's claims folder.  Unfortunately, the judge who 
conducted that hearing has since retired from the Board.  In 
July 2013, the Board sent the Veteran a letter informing him 
of this and asking him if he wished to attend another 
hearing before a Veterans Law Judge who would render a 
determination in his case.  He responded in August 2013 
indicating that he wished to be scheduled for a video 
conference hearing with the Board.  This should be done. 

On the issues of entitlement to compensable ratings for 
seborrheic dermatitis and actinic keratosis, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, a veteran must file a timely notice of 
disagreement.  The RO then issues a statement of the case.  
Finally, a veteran must file a timely substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, the Veteran's claims for service connection for 
seborrheic dermatitis and actinic keratosis were granted by 
a February 2011 rating decision.  In a September 2012 letter 
to Senator McCain, the RO acknowledged having received a 
timely notice of disagreement with the ratings assigned for 
both seborrheic dermatitis and actinic keratosis.  However, 
a review of the claims file and Virtual VA site does not 
show that a statement of the case has been issued.  This 
should be done.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Video 
Conference hearing at the RO in Phoenix, 
Arizona.  He and his representative should 
be notified of the date and time of the 
hearing, as appropriate.

2.  Issue a statement of the case on the 
claims for compensable ratings for 
seborrheic dermatitis and actinic 
keratosis in accordance with applicable 
law and regulations.  The Veteran and his 
representative should be informed of the 
period of time within which a substantive 
appeal must be filed to perfect his appeal 
of this issue to the Board.  

This issue will be returned to the Board 
after issuance of the statement of the 
case only if perfected by the filing of a 
timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


